Citation Nr: 0013151	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-20 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for COPD as a result of 
nicotine dependence acquired during active service.

3.  Whether clear and unmistakable error (CUE) occurred in a 
June 1995 Supplemental Statement of the Case continuing a 
denial of the reopening of the veteran's claims for service 
connection for pleuritis, bronchitis, emphysema and pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1943, 
and from October 1946 to May 1947.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September and 
November 1998, from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's diagnosed COPD was not manifested during 
his active service and was not caused by tobacco use during 
active service.

3.  Tobacco use during service resulted in nicotine 
dependence which subsequently resulted in the veteran's 
current COPD.

4.  The RO's June 1995 Supplemental Statement of the Case 
continuing the denial of the reopening of the veteran's 
claims for service connection for pleuritis, bronchitis, 
emphysema and pes planus was consistent with and supported by 
the evidence of record and the existing legal authority and 
was not undebatably erroneous.

5.  The evidentiary record supports the conclusion that the 
veteran did not receive treatment at VAMC Brooklyn between 
1943 and 1977.


CONCLUSIONS OF LAW

1.  COPD was not incurred during active military service, nor 
was it caused by tobacco smoking during the veteran's period 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  Nicotine dependence was incurred during active service, 
and subsequently led to a lifelong tobacco habit which caused 
COPD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The June 1995 Supplemental Statement of the Case was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.104, 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of the veteran's service medical records is negative 
for any evidence of COPD.  Post service medical records are 
likewise negative from the veteran's separation from service 
until September 1979, when X-ray examination showed COPD.  In 
September 1998 a private physician stated that the veteran's 
COPD was due to "years of tobacco abuse while in the 
military".  

A review of the evidentiary record shows that the private 
physician's statement of September 1998 is the only evidence 
of a direct link between the veteran's active service and 
inservice tobacco use and his current COPD.  The Board has 
considered this statement, however, to the extent the private 
treating physician's opinion is based on history provided by 
the veteran, it is not probative.  This statement is clearly 
based on a false history, as the veteran's active service, in 
total, was less than one year.  

The Board is not obligated to accept medical opinions 
premised on the veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  Further, a 
physician's opinion based on the veteran's layman account of 
an illness from many years ago, which is otherwise 
uncorroborated by competent medical evidence of record, has 
been found to be no better than the veteran's bare 
contentions.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, the 
Board finds that the statement, to the effect that the 
veteran's COPD was caused by "years of tobacco abuse while 
in the military", based on the veteran's recitation of the 
facts without supportive corroborating evidence is not 
sufficient, in and of itself, to establish entitlement to 
service connection.  The remainder of the evidentiary record 
also fails to support a grant of service connection on a 
direct basis for COPD.


2.  Entitlement to service connection for COPD as a result of 
nicotine dependence acquired during active service.

To resolve ambiguity in cases involving claims for service 
connection based on "nicotine dependence" or an addiction to 
smoking, the VA's Office of General Counsel issued a 
precedent opinion in January 1993 holding that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VAOPGCPREC 2-93 
(January 13, 1993), citing 38 C.F.R. § 3.303(d).  Precedent 
opinions are binding except to the extent inconsistent with 
binding judicial decisions.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (citing 38 U.S.C.A. § 7104(c) (West 1991) and 
38 C.F.R. § 19.5).  That opinion further held that 
determinations of whether nicotine dependence is a disease 
for compensation purposes are essentially an adjudicative 
matter that must be resolved by adjudicative personnel based 
on accepted medical principles.  That opinion also noted that 
if nicotine dependence is a disease for compensation purposes 
and the dependence began in service and the resulting tobacco 
use led to disability, then the issue is whether secondary 
service connection could be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying on the criteria set forth in VAOPGCPREC 67-90, 
stated that "nicotine dependence" may be considered a disease 
for VA compensation purposes, and assuming that this 
conclusion is adopted by VA adjudicators, then secondary 
service connection could then be established under 38 C.F.R. 
§ 3.310(a) only if a veteran's nicotine dependence of service 
origin and the resulting tobacco use are the proximate cause 
of the disability or death upon which the claim is based.  
The Office of General Counsel further noted that a 
determination of proximate cause is basically one of fact, 
for determination by adjudication personnel.  VADIGOP, 3-17- 
71 (Vet.).  "Proximate cause" is defined by Black's Law 
Dictionary 1225 (6th ed. 1990) as "[t]hat which, in a natural 
and continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred."  VA's Office of General 
Counsel indicated that, again, assuming that VA adjudicators 
adopt the Under Secretary for Heath's conclusion that 
nicotine dependence may be considered a disease for 
compensation purposes, then the two principal questions that 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:

(1) whether the veteran acquired a dependence on nicotine 
during service; and

(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

The Office of General Counsel noted that with regard to the 
first question, the determination of whether a veteran is 
dependent on nicotine, is a medical issue and, according to 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th edition (i.e., 
DSM-IV), at 243 (1994), the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  Under those criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 243-45.

In a subsequent precedent opinion the Office of General 
Counsel in May 1997 it was held that, assuming that nicotine 
dependence is a disease for VA purposes, if a veteran 
acquired a dependence on nicotine while in service it was the 
proximate cause of disability or death resulting from the use 
of tobacco products by him, then service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  It was also reiterated that the answers to these 
dispositive questions must be determined by adjudication 
personnel applying established medical principles to the 
facts of the particular case in question.  Moreover, as to 
the issue of proximate cause, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, then it 
must also be determined whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents after being discharged from the military.

The acting Under Secretary for VA benefits indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices (ROs) and Medical 
Centers (VAMCs) that, in view of the conclusion by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in VAOPGCPREC 19-97 is that nicotine dependence is 
such a disease.  The acting Under Secretary for benefits 
noted that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth in the precedent 
opinion and according to 38 C.F.R. § 3.310.

In this case, the veteran alleges that he began smoking 
cigarettes and developed an addiction to nicotine while in 
the military, and that the addiction led to the current 
diagnosis of COPD.  The veteran served on active duty from 
May 18, 1943 to August 10, 1943, and from October 8, 1946 to 
May 10, 1947.  His total active service amounted to less than 
10 months, all of which occurred more than 50 years ago.  He 
has stated that he began smoking cigarettes during his active 
military service in 1943.  He was 18 years old when inducted.  
His service medical records indicate periods of treatment for 
lung ailments during both periods of service, however, they 
are completely negative for any indication that he smoked at 
that time.  

Post service medical records begin in 1977.  The veteran has 
contended that he underwent treatment for a lung disorder 
from 1943 to 1977 at VAMC Brooklyn, New York.  Repeated 
efforts to retrieve records of these claimed treatments have 
been unsuccessful.  The Board notes, however, that on his 
claim for benefits in July 1977 and on VA examination in 
October 1977 the veteran denied prior treatment for a lung 
condition by VA.  His claim for service connection for 
bronchitis was denied by a rating decision of December 1977.  
This decision was upheld by the Board in November 1978.  At 
no time during the pendency of the appeal did the veteran, or 
his representative, indicate that the veteran was afforded 
treatment at VAMC Brooklyn prior to initiating a claim in 
1977.  Again in April 1979, during an examination of the 
chest, he gave no history of prior treatment for respiratory 
disorder.  Medical history only noted hypertension, flat 
feet, and arthritis.  

In April 2000 the Board requested an opinion, based on a 
review of the claims folder, to specifically include the 
service medical records, regarding:  (1) The likelihood that 
the veteran's tobacco use during his active service is 
causally related to his current COPD, and (2) The likelihood 
that the veteran's inservice tobacco use resulted in nicotine 
dependence, as defined by the Diagnostic and Statistical 
Manual of Mental Disorders IV (DSM IV), which in turn led to 
a lifetime of tobacco use and subsequent COPD.  

A reply to this request was received in May 2000.  Dr. James 
K. Smith, a pulmonary staff physician, noted that it was 
impossible to prove or disprove the development of nicotine 
addiction/dependence by documentation in the active service 
record.  He noted, however, that he felt it was very probable 
that a tobacco habit and subsequent addiction/dependency to 
nicotine developed, or that a preexisting habit strengthened 
while the veteran was involved in active service.  Statements 
from the veteran's private physicians contain opinions to the 
effect that his current COPD is related to his long history 
of tobacco use.

Under 38 C.F.R. § 3.310(a) (1999) service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected condition.  Also, service 
connection may also be granted for a disability to the extent 
that it is aggravated by a service-connected disability or 
disabilities.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Board concludes, therefore, that the evidence indicates 
that the veteran's nicotine dependence had its origins during 
his period of active service, and subsequently led to a 
lifelong use of tobacco products which then caused COPD.

3.  Whether clear and unmistakable error was committed in not 
obtaining treatment records from VAMC Brooklyn.

The veteran has alleged that the RO committed clear and 
unmistakable error in a June 1995 Supplemental Statement of 
the Case, by failing to obtain records of his claimed 
treatment at VAMC Brooklyn from 1943 to 1977.  A review of 
the claims folder indicates that the veteran first claimed 
treatment at VAMC Brooklyn for the period from 1943 to 1977 
in March 1994.  Several attempts to retrieve records of these 
claimed treatments have failed to produce any documentation 
which would support the veteran's contentions.  

The Board notes, however, that on his claim for benefits in 
July 1977 and on VA examination in October 1977 the veteran 
denied prior treatment for a lung condition by VA.  His claim 
for service connection for bronchitis was denied by a rating 
decision of December 1977.  This decision was upheld by the 
Board in November 1978.  At no time during the pendency of 
the appeal did the veteran, or his representative, indicate 
that the veteran was afforded treatment at VAMC Brooklyn 
prior to initiating a claim in 1977.  Again in April 1979, 
during an examination of the chest, he gave no history of 
prior treatment for respiratory disorder.  Medical history 
only noted hypertension, flat feet, and arthritis.  

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).

A finally adjudicated claim is where an application, formal 
or informal, which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104. 38 C.F.R. § 3.104(a).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE exists when, considering the 
applicable laws and regulations and the evidence that was 
contained in the claims folder at the time of the decision in 
question, there was a mistake which, if righted, would have 
changed the outcome of the decision.  The mistake must be 
obvious or nondebatable.  Russell v. Principi, 3 Vet. App. 
310 (1992).

In addition, the Court has explained that, when a claim for 
CUE is stated,

[i]t must always be remembered that CUE is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or law, that when called to the attention of the later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable error.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en banc review 
denied, February 2, 1994 (emphasis in original) (citation 
omitted).  See also Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Moreover, the Court noted that "there is a 
presumption of validity to otherwise final decisions and 
that, where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Fugo, 6 Vet. App. at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error'" be considered valid 
CUE claims."  Fugo, 6 Vet. App. at 44.

The Court has promulgated a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel, 6 Vet. App. at 245, (quoting Russell, 3 Vet. App. at 
313-314).

The Court has specifically noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The veteran has essentially based his claim of CUE on the 
failure of the duty to assist, which as noted above has been 
specifically excluded by the Court as a claim for CUE.  The 
Court has, in fact, specifically addressed VA's failure to 
obtain additional evidence, such as is claimed here, in the 
context of a CUE claim and pointed out that an incomplete 
record does not rise to the standard of an incorrect record.  
Moreover, the record here contains evidence, in the form of 
medical history provided by the veteran, in close proximity 
to the time frame in which he claims treatment was rendered, 
which indicates that he did not if fact receive treatment at 
VAMC Brooklyn prior to 1977.  

In retrospect, it is shown that the correct facts, as they 
were known at that time, were before the adjudicator.  The 
statutory and regulatory provisions extant at that time 
(essentially the same as now) were correctly applied.  There 
was no undebatable error of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  There was no CUE in the June 1995 determination 
on the basis of the record and the law that existed at that 
time.  Hence, the test for the presence of CUE in a prior 
determination, as promulgated in Damrel, has not been met in 
this case.

In conclusion, the Board finds no obvious or nondebatable 
mistake in the June 1995 adjudication which, if righted, 
would have changed the outcome of the decision.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  See also Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Consequently, there is no basis 
for a finding of CUE in that decision.


ORDER

Entitlement to service connection for COPD on a direct basis 
is denied.
Entitlement to service connection for COPD as secondary to 
nicotine dependence is granted.
The June 1995 Supplemental Statement of the Case was not 
clearly and unmistakably erroneous.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

